                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                          GREENVILLE DIVISION

WILLIAM NELSON                                                                PLAINTIFF

V.                                                          NO. 4:16-CV-127-DMB-JMV

TIMOTHY MORRIS, Warden, et al.                                            DEFENDANTS


                                 FINAL JUDGMENT

     In accordance with the Order entered this day, this case is DISMISSED with prejudice.

     SO ORDERED, this 18th day of September, 2019.

                                                /s/Debra M. Brown
                                                UNITED STATES DISTRICT JUDGE
